Citation Nr: 0605790	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-36 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in October 2004.


FINDING OF FACT

Bilateral hearing loss disability was not manifested during 
the veteran's active duty or for many years thereafter, nor 
is any current bilateral hearing loss disability otherwise 
related to such service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in or been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The June 2004 statement of the 
case, the March 2004 notice of the RO rating decision and a 
December 2003 letter informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the December 2003 letter, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the December 2003 letter was 
sent to the appellant prior to the March 2004 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the December 2003 letter and the 
June 2004 statement of the case expressly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  As well, in the December 
2003 letter the RO informed the veteran that it had attempted 
to obtain his service medical records, but had learned that 
those records were unavailable because they were destroyed in 
a fire at the National Personnel Records Center (NPRC) in 
1973.  See Dixon v. Derwinski, 3 Vet.App. 261 (1992) (holding 
that, where a veteran's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony, to support his claim).  The RO asked the veteran 
to assist in reconstructing his service data by submitting 
additional information regarding his treatment during service 
and, in the December 2003 letter, expressly notified him of 
alternative types of evidence, including witness statements, 
to support his claim.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO has obtained or attempted to 
obtain all evidence identified by the veteran concerning his 
claimed disability.  There is no indication of any available 
outstanding records, identified by the appellant, which have 
not been obtained.  As noted above, the veteran's service 
medical and personnel records appear to have been destroyed.  
In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet.App. 401 (1991) (holding that the heightened 
duty to assist a veteran in developing facts pertaining to 
his claim in a case in which service medical records are 
presumed destroyed includes the obligation to search for 
alternative medical records).  In December 2003, the RO 
requested that the veteran complete NA Form 13055 in order to 
facilitate a search for any reconstructed service medical 
records.  The veteran declined to return the form.  VA 
outpatient records have been obtained and the veteran has 
been provided a VA examination in conjunction with his claim.  
The appellant has not indicated that he has any additional 
evidence to submit.

The Board acknowledges that the veteran has requested that 
the RO specifically determine whether his personnel records 
can be retrieved from the NPRC.  The veteran contends that 
his personnel records are important to correct the VA 
examiner's identification of the veteran's inservice 
occupation.  However, the October 2003 VA examination report 
reflects that the examiner accepted all of the veteran's 
statements regarding inservice exposure to noise.  Thus, the 
particular title that the examiner noted is not material to 
his medical findings.  While personnel records may serve to 
corroborate the veteran's description of his inservice 
occupation, this evidence is not necessary because the 
veteran's statements regarding his occupation have already 
been accepted.  Thus, the Board is satisfied that all sources 
for further development of the record have been exhausted and 
that further referral of this matter to the NPRC will not 
result in additional development of the record.

Analysis

The issue on appeal involves a claim of service connection 
for bilateral hearing loss.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In his September 2003 application for compensation and in his 
October 2004 substantive appeal, the veteran claims his 
bilateral hearing loss is due to inservice exposure to 
acoustic trauma from working around heavy equipment without 
protection for his ears.  There are no available service 
medical records to consider in reference to this claim.  
However, in the September 2003 application for compensation 
and also through a December 2003 correspondence from the 
veteran's representative, the veteran has repeatedly denied 
receiving any medical attention for hearing loss during 
service.

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
The results of a hearing test in April 1998 revealed auditory 
thresholds of greater than 40 decibels for several of the 
relevant frequencies in each ear.  A hearing test 
administered during the veteran's October 2003 VA examination 
confirmed his disability by recording auditory thresholds of 
greater than 40 decibels for each of the relevant frequencies 
in both ears and, additionally, noted speech discrimination 
scores well below 94% in both ears.

The October 2003 VA examination report provides the 
examiner's conclusion that the veteran's hearing loss is 'not 
at least as likely as not' the result of his military 
service.  The examiner found that the veteran's hearing loss 
is consistent with age related hearing loss.  This conclusion 
was drawn after a thorough interview and examination, and the 
report offers a reasonable rationale for the offered medical 
opinion.  Moreover, the report indicates that the examiner's 
office was familiar with the veteran as he had been treated 
for hearing loss in that VA clinic over several months.  
Thus, this report will be afforded considerable probative 
weight as an expert medical opinion specifically addressing 
the issue of nexus between the veteran's hearing loss and his 
military service.

Although the veteran's substantive appeal contends that the 
examiner misidentified the veteran's military occupation, the 
report reflects that the examiner did not rely upon the 
mistaken occupational title and, in fact, accepted the 
entirety of the veteran's account of noise exposure in 
service.  In drawing his conclusion, the examiner 
acknowledged that the veteran was exposed to noise in service 
from operating a forklift in a depot as well as being near 
graters, bulldozers and other heavy equipment without using 
hearing protection.  This is consistent with the veteran's 
contentions in advancing his claim, as recited in his 
original September 2003 claim and through his most recent 
January 2005 statement.  The VA examiner did not discount any 
of the veteran's claimed service history.  In fact, the 
examiner appears to reference the disputed job title only in 
observing that the veteran was not involved in combat, which 
is a fact that the veteran does not contest.

The veteran also suggests that his exposure to occupational 
noise following his discharge from service was overestimated 
and exaggerated in the March 2004 rating decision's reference 
to his discussion with the VA examiner.  However, the veteran 
does not allege, nor would it appear to be the case, that the 
VA examiner's report incorrectly characterizes the veteran's 
account of his post-service occupational exposure to noise.  
Thus, to the extent that the Board relies upon the VA 
examiner's conclusions, the Board finds no reason to believe 
that these conclusions were drawn upon any misunderstanding 
of the veteran's history.  The examiner's summary of the 
veteran's post-service exposure to noise is consistent with 
the veteran's own written descriptions, including the 
veteran's contention in his notice of disagreement that his 
primary post-service work environment was in the quiet of an 
office.

In his October 2004 substantive appeal, the veteran also 
contends that the VA examiner's opinion is speculative 
because, the veteran suggests, an audiologist cannot 
differentiate between acoustic trauma and age-related hearing 
loss.  However, the veteran has presented the Board with no 
competent evidence supporting his assertion that the VA 
examiner's opinion is not valid nor is the veteran competent 
to make such a determination himself.  The Board must rely 
upon the conclusions of trained medical personnel when 
considering evidence of diagnosis and etiology.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); Allday v. Brown, 7 
Vet.App. 517 (1995); Godfrey v. Brown, 7 Vet.App. 398 (1995); 
Traut v. Brown, 6 Vet.App. 495 (1994); Colvin v. Derwinski, 1 
Vet.App. 171 (1991).

There is no competent evidence providing indication of any 
nexus between the veteran's current hearing loss and his 
period of active duty service.  A March 2004 letter from a 
private clinic reports that the veteran has been seen for 
hearing loss since 1988, which is forty-two years after his 
discharge from service.  There is no evidence of record 
regarding any treatment or diagnosis for hearing loss prior 
to 1988 and the veteran has not made any specific contentions 
regarding earlier hearing loss.

The Board is thus presented with an evidentiary record which 
shows a current hearing loss disability.  However, the record 
does not show hearing loss during service, within the 
presumptive one-year period following discharge, or for 
forty-two years following service.  The Board acknowledges 
the veteran's own testimony that his current hearing loss was 
caused by acoustic trauma during service.  However, while the 
veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu, supra.  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.

In support of his appeal, the veteran directs the Board's 
attention to two March 2004 letters from private 
practitioners involved in treating the veteran's hearing 
loss.  The veteran contends that these letters present 
medical opinions that support his appeal and disagree with 
the VA examiner's conclusion.  However, the Board finds that 
the letters do not present any indication of a nexus between 
the veteran's current hearing loss and his active service and 
they do not materially contradict the VA examiner's opinion.  
Rather, the letters primarily express that it is highly 
difficult to determine the cause and timing of the veteran's 
hearing loss.  Neither letter makes any reference to the 
veteran's military service, nor does either letter suggest a 
causal link to service.  One of the letters opines only that 
"[t]here is no way to tell" when the veteran's hearing loss 
began based upon that clinic's records.  The other letter 
states "[i]t is very difficult to pinpoint a cause of 
sensorineural hearing loss."  This second letter cites 
exposures to loud noise and age-related hearing changes as 
causes for sensorineural hearing loss, and it comments that 
the veteran's hearing loss presently features an unusual 
audiometric configuration.  However, the medical opinion does 
not make any clear discussion of the veteran's specific 
etiology of hearing loss and, moreover, it contains no 
mention of the veteran's military service.

In his October 2004 substantive appeal and his April 2004 
notice of disagreement, the veteran makes an argument in 
which he emphasizes, essentially, that the evidence against 
his claim is disputable and does not prove that his hearing 
loss is not due to his time in service.  In his substantive 
appeal, the veteran further argues that his entitlement to 
service connection depends upon demonstrating that he was 
exposed to acoustic trauma in service and that he was not so 
exposed in his life outside of service.  However, while it is 
correct that the lack of evidence of hearing loss during 
service is not fatal to the veteran's claim, service 
connection is only warranted when the evidence reflects a 
medically sound basis to attribute the post-service hearing 
loss to injury in service.  See Hensley, supra.  Thus, 
service connection cannot be granted when the record, as in 
this case, contains no competent medical evidence that 
attributes the veteran's hearing loss to his service.  While 
an accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Alemany v. Brown, 9 Vet.App. 
518, 519 (1996); Winsett v. West, 11 Vet.App. 420, 424 
(1998).

With consideration of the probative VA examiner's report, the 
length of time following service prior to a recorded 
diagnosis of hearing loss, and the absence of any medical 
opinion suggesting a causal link to the veteran's service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral hearing loss.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


ORDER

Entitlement for service connection for bilateral hearing loss 
disability is not warranted.  Thus, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


